DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group III, claims 8-14, in the reply filed on 7/25/2022 is acknowledged.
Claims 1-7 and 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention groups I-II and IV-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchheit, Jr. et al. US RE35576(Buchheit), as evident by CN 10143660 (CN660).
Buchheit teaches a method of making an aqueous treatment composition(col. 2, lines 51-60), wherein the treatment composition comprising 0.01-0.6M of Li2CO3 lithium carbonate(i.e. 0.14-8.33ppm of Li cations and 0.6-36ppm of carbonate), and the pH of the solution is 11-12(col. 3 lines 27-34).  Buchheit further teaches that the treatment solution may contain lithium hydroxide(col. 2 lines 52-56).
However, Buchheit does not explicitly teach claimed the combining a lithium cation and a carbon dioxide.
CN660 teaches that lithium hydroxide would react with carbon dioxide in air to form lithium carbonate(Translation, pg. 2, paragraph start with  “Non Patent Document 1”.
Regarding claims 8-9 and 14, in light of the teachings of CN660, it is evident that the lithium hydroxide in the treatment solution of Buchheit would have reacted with carbon dioxide in air(i.e. gas) to form lithium carbonate in the treatment solution, which reads on the claimed combining a lithium cation and a carbon dioxide step.
Additionally, the concentrations of lithium cations and carbonate overlap the claimed concentrations of Li cations and carbonate.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claims 10-13, Buchheit further teaches hydrofluoric acid, phosphoric acid and sodium hydroxide may be added to the treatment solution(col. 3 lines 60-63) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733